Citation Nr: 0624883	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  04-38-226A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for post traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to April 
1969.  He served in the Republic of Vietnam from March 1968 
to April 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, wherein the RO denied reopening the 
appellant's claim for service connection for PTSD.  The 
veteran timely appealed this determination to the Board. 

In November 2005, the veteran testified at a videoconference 
hearing conducted at the RO in Hartford, Connecticut before 
the undersigned Veterans Law Judge.  A copy of the hearing 
transcript has been associated with the claims file.


FINDINGS OF FACT

1.  By a September 1992 rating action, the RO denied service 
connection for PTSD; the veteran was notified of the denial 
that same month, but he did not initiate an appeal.

2.  Evidence added to the record since the September 1992 
rating action, when viewed in conjunction with the evidence 
previously of record, is so significant that it must be 
considered in order to fairly decide the merits of the 
underlying claim for service connection for PTSD.

3.  The veteran has PTSD that is the result of combat during 
his service in the Republic of Vietnam.




CONCLUSIONS OF LAW

1.  The September 1992 rating decision, wherein the RO denied 
a claim for service connection for PTSD, is final.  
38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R.§ 3.104(a) (1992); currently 38 U.S.C.A. § 7105(c) 
(West 2002); 
38 C.F.R. §§ 3.104(a), 20.200, 20.302, 20.1103 (2005).

2.  The evidence received since the RO's September 1992 
rating decision is new and material; the claim for service 
connection for PTSD is reopened. 
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2001).

3.  The criteria for establishing entitlement to service 
connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 4.124a (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I..  Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted. VCAA has since been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002) this change in the law is applicable to all claims 
filed on or after the date of enactment of VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  The Board has considered this legislation, but finds 
that, given the favorable action taken below on the instant 
claim, no discussion of the VCAA at this point is required.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, despite the inadequate notice provided to the 
veteran on these latter two elements, the Board finds no 
prejudice to the veteran in processing with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, given the favorable outcome of the 
veteran's claim for service connection for PTSD taken below, 
the RO will be responsible for addressing any notice defect 
with respect to the rating and effective date elements with 
effectuating the award.  Thus, any prejudice to the veteran 
in proceeding with his reopened claim for service connection 
for PTSD would be considered harmless error.  See 
Dingess/Hartman v. Nicholson, supra. 

II.  Analysis-New and Material Evidence Claim

The veteran contends that he currently has PTSD as a result 
of performing his combat duties as a gunner in the Republic 
of Vietnam. 

By a September 1992 rating action, the RO denied the 
veteran's claim for service connection for PTSD.  In reaching 
their decision, the RO determined that there was no evidence 
of a verified stressor to support a diagnosis of PTSD.  An 
appeal from the September 1992 rating decision had not been 
filed in a timely fashion, with the result that the decision 
became final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 3.104(a) (1992).  The RO received the veteran's 
application to reopen his claim for service connection for 
PTSD in January 1998 (see, VA Form 21-526, Veteran's 
Application for Compensation or Pension, received by the RO 
in January 1998).  The Board notes that 38 C.F.R. § 3.156(a) 
was amended in August 2001, and that amendment is applicable 
to claims filed on or after August 29, 2001.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  As the RO received the 
veteran's representative's application to reopen his claim 
for service connection for PTSD in January 1998, the amended 
version of 38 C.F.R. § 3.156(a) does not govern this case.

The Board must initially consider the question of whether new 
and material evidence has been received because it goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996). If the Board finds that no such evidence 
has been offered, that is where the analysis must end.  
Barnett, supra. Further analysis beyond consideration of 
whether the evidence received is new and material is neither 
required nor permitted.  Id. at 1384.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001);

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  
See Evans v. Brown, 9 Vet. App. 273, 283 (1996).

Evidence that was of record at the time of the RO's September 
1992 rating action included the veteran's DD 214, reflecting 
that he served on active duty with the United States Marine 
Corps from July 26, 1967 to April 10, 1969.  His military 
occupational specialty was a mortarman.  He received the 
Rifle Sharpshooter Badge, National Defense Service Medal, 
Vietnam Service Medal with one Star, and Vietnam Campaign 
Medal with device.  

Also of record in September 1992, were the veteran's service 
medical records.  A July 1967 Report of Medical History 
reflects that the veteran reported having had nervous 
trouble.  In the Physician's Summary Section of the report, 
it was noted that the veteran had been nervous, which the 
examiner determined was non-disabling.  Upon clinical 
evaluation for separation in April 1969, the veteran was 
found to have been psychiatrically "normal."  Overall, the 
records are negative for any clinical findings or diagnosis 
of a psychiatric disability, to include PTSD.  

VA and private treatment records, dating from December 1978 
to July 1992, also of record at the time of the RO's 
September 1992 rating action, reflect that the veteran was 
diagnosed as having PTSD in the early 1990's (see, VA 
outpatient reports, dated in May and July 1992). 

Finally, service personnel records were also on file at the 
time of the RO's September 1992 rating action.  These reports 
reflect that the veteran served with the H&S Company, 3rd 
Battalion, 7th Marine, 1st Marine Division (Rein), FMF while 
stationed in the Republic of Vietnam from March 1968 to April 
1969.  They also show that he participated in campaigns 
against the enemy in the Republic of Vietnam, such as 
Operations JASPER SQUARE (April 1968, Quang Nam province), 
MAMELUKE THRUST (October 1968 ), SUSSEX BAY (October 1968), 
AND MAUI PEAK (November 1968).  His military occupational 
specialty was listed as ammo-carrier (March 1968), gunner 
(January-March 1969), and ammo-man (July 1968).  

Evidence added to the record since the September 1992 rating 
action includes, but is not limited to, the appellant's PTSD 
questionnaire, received by the RO in August 2004, containing 
the description of two stressors alleged by the veteran:  (1)  
On or about October or November 1968 in the Da Nang "Area" 
of Vietnam during OPERATION MAUI PEAK, he witnessed the 
collision of two helicopters, one of which he was to have 
been a passenger, and that there were no survivors; and (2)  
From March to November 1968, in the "Hill 33 Da Nang Area," 
he saw an American-Filipino service comrade fatally injured 
from hostile fire.  The veteran described the in-service 
helicopter crash during his November 2005 hearing testimony, 
which was added to the record after September 1992.  
(Transcript (T.) at pages (pgs.) 7-9).  In addition, casualty 
records obtained from the internet, submitted by the 
veteran's counselor and received by the RO in December 2005, 
and which were not of record in September 1992, confirm the 
death of United States Marine soldiers in helicopter crashes 
as a result of hostile fire from August to October 1968 
during OPERATION MAUI PEAK.  When the RO issued its September 
1992 rating action, denying the claim for service connection 
for PTSD, the veteran simply had not provided any details 
whatsoever regarding his alleged stressors during his service 
in the Republic of Vietnam.
Thus, the newly received evidence adds to the veteran's claim 
as it shows that he has reported observations about alleged 
stressors during his service in the Republic of Vietnam-
something that was not previously demonstrated when the RO 
initially denied the claim for service connection for PTSD in 
September 1992.  This is the sort of evidence that is so 
significant that it must be considered to fairly decide the 
merits of the underlying claim for service connection for 
PTSD, especially given that any details regarding the 
veteran's stressors were not previously of record in 
September 1992.  It is therefore "new and material" evidence 
within the definition of 38 C.F.R. § 3.156 (2001).

Merits Adjudication of the Claim for Service Connection for 
PTSD

The provisions of 38 C.F.R. § 3.304(f) (2005) indicate, in 
pertinent part, that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
Section 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  

For the purposes of establishing service connection, a 
stressor is a traumatic event 1) to which the veteran was 
exposed during active service and in which the veteran 
"experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others"; and 2) which produced in the veteran a response 
involving intense fear, helplessness, or horror.  Cohen v. 
Brown, 10 Vet. App. 128, 141 (1997) (citing the DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed., 1994) 
(DSM-IV)).  It is the distressing event, rather than the mere 
presence in a "combat zone," that may constitute a valid 
stressor for the purposes of supporting a diagnosis of PTSD.  
Cohen, at 142 (citing Zarycki v. Brown, 6 Vet. App. 91, 99 
(1993)); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).
To determine what evidence is needed to verify the existence 
of the claimed in-service stressor, it must be determined 
whether the veteran engaged in combat with the enemy, or 
served in combat.  If the claimed stressor is related to the 
veteran having engaged in combat with the enemy, it must be 
determined whether the claimed in-service stressor is 
consistent with the circumstances, hardships, or conditions 
of the combat in which he participated.  See 38 U.S.C.A. § 
1154(b) (West 2002).  If the veteran did not serve in combat, 
alleged stressors must be corroborated by service records or 
other credible supporting evidence.  
C.F.R. § 3.304(f); Pentecost v. Principi, 16 Vet. App. 124 
(2002); 
Cohen v. Brown, 10 Vet. App. 128 (1997).

The Board initially notes that the evidence of record 
establishes the required diagnosis of PTSD (see November 2003 
VA PTSD examination report).  The Board observes that on his 
PTSD questionnaire and during testimony before the 
undersigned, the veteran described having witnessed the 
collision of two helicopters, one of which he was to have 
been a passenger, on or about October or November 1968 in the 
Da Nang "Area" of the Republic of Vietnam during a combat 
operation, OPERATION MAUI PEAK.  As such, in its role as fact 
finder, the Board finds the appellant to be a credible 
historian with respect to his stressor surrounding the events 
of the in-service helicopter crash because, as noted 
previously herein, service personnel records reflect that the 
appellant participated in operations against the enemy, to 
include OPERATION MAUI PEAK--and that such events are 
commensurate with his military occupational specialty as a 
mortarman, gunner and ammo carrier while assigned to the 
assigned to the H&S Company, 3rd Battalion, 7th Marine, 1st 
Marine Division (Rein), FMF during his service in the 
Republic of Vietnam from March 1968 to April 1969.  In 
addition, casualty records obtained from the internet confirm 
the death of United States Marine soldiers in helicopter 
crashes as a result of hostile fire from August to October 
1968 during OPERATION MAUI PEAK. 

While the record does not establish the veteran's personal 
engagement in combat, the Board does not need to reach a 
determination that the veteran himself actually served in 
combat.  In Suozzi v. Brown, 10 Vet. App. 307 (1997), the 
Court held that by requiring corroboration of every detail, 
including the veteran's personal participation, VA had 
defined "corroboration" too narrowly.  Id. at 311.  In 
Suozzi, the Court found that a radio log, which showed that 
the claimants company had come under attack, was new and 
material evidence to warrant reopening a claim of service 
connection for PTSD, despite the fact that the radio log did 
not identify the veteran's participation.  The Court further 
stressed that the evidence favorably corroborated the 
veteran's alleged inservice stressor.  Id.

Moreover, in Pentecost v. Principi, 16 Vet. App. 124 (2002), 
the Court reaffirmed its holding in Suozzi.  In that case, 
the Court stated that the veteran's unit records constituted 
independent descriptions of rocket attacks that were 
experienced by the veteran's unit when he was stationed in 
Vietnam, which, when viewed in the light most favorable to 
the veteran, objectively corroborated his claim of having 
experienced rocket attacks.  The Court reiterated that, 
although the unit records did not specifically identify the 
veteran as being present during the rocket attacks, the fact 
that he was stationed with a unit that was present while such 
attacks occurred suggested that he was in fact exposed to the 
attacks.  In doing so, the Court underscored that it had made 
clear in Suozzi that corroboration of every detail of a 
claimed stressor is not required, and that the claimants 
presence with his unit at the time that the attacks occurred 
corroborated his statement that he experienced such attacks 
personally, and thus his unit records were clearly credible 
evidence that the rocket attacks that he alleges occurred 
did, in fact, occur.  Id. at 128-129.

In light of the foregoing, the Board finds that the veteran 
has clearly satisfied the second element required for a grant 
of service connection for PTSD, i.e., credible supporting 
evidence that the claimed in-service stressor occurred.

With respect to the final element required to establish 
service connection for PTSD, there is no dispute that the 
veteran has been diagnosed with PTSD related to his Vietnam 
combat.  In addition, the record also contains an assessment 
linking the veteran's condition with his reported inservice 
stressors.  In this regard, the Board observes that the 
November 2003 VA examiner diagnosed the veteran as having 
PTSD related to his Vietnam combat after he reported the 
specific stressors of witnessing the death of his Filipino-
American comrade from hostile fire (a stressor that was also 
reported on the appellant's PTSD questionnaire, received by 
the RO in August 2004), and his duties as a mortarman during 
his active service in the Republic of Vietnam.   

Thus, the evidence of record shows that a VA health care 
provider has diagnosed the veteran as having PTSD related to 
his Vietnam combat.  Further, in light of the Court's 
decisions in Pentecost and Suozzi, the Board finds that the 
record contains credible supporting evidence that his 
reported inservice stressors actually occurred.  Accordingly, 
the Board finds that service connection for PTSD is 
warranted.


ORDER

Service connection for PTSD is granted. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


